                                                           Case 2:19-cv-00856-GMN-DJA Document 67 Filed 08/23/19 Page 1 of 5



                                                       1    Alex L. Fugazzi (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant
                                                       7    Shannon Pierce
                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                     Case No.:   2:19-cv-00856-GMN-DJA
                                                      11
                                                                                    Plaintiff(s),
                                                      12                                                       SHANNON PIERCE’S MOTION TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                              STRIKE PLAINTIFF’S FUGITIVE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                               SURREPLY TO MOTIONS TO
                                                            CAESARS ENTERTAINMENT
                         LAW OFFICES




                                                                                                               DISMISS
                          702.784.5200




                                                      14    CORPORATION, a Delaware corporation;
                               L.L.P.




                                                            PHWLV, LLC d/b/a PLANET
                                                      15    HOLLYWOOD RESORT AND CASINO, a
                                                            Nevada limited liability company;
                                                      16    SHANNON PIERCE; ETHAN THOMAS,
                                                      17                            Defendant(s).
                                                      18

                                                      19             Defendant Shannon Pierce (“Ms. Pierce”), by and through her counsel of record, Snell &
                                                      20   Wilmer L.L.P., moves to strike Plaintiff Latonia Smith’s (“Ms. Smith”) fugitive “Response to
                                                      21   Defendants’ Reply to Opposition” (the “Surreply”) [ECF No. 66].
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -1-
                                                           4826-3477-6738
                                                           Case 2:19-cv-00856-GMN-DJA Document 67 Filed 08/23/19 Page 2 of 5



                                                       1             This Motion is made and based upon the following memorandum of points and authorities,
                                                       2   the pleadings and papers on file in this action, the accompanying exhibits, and any oral arguments
                                                       3   the Court may entertain.
                                                       4
                                                            Dated: August 23, 2019.                  SNELL & WILMER L.L.P.
                                                       5

                                                       6                                             By:
                                                                                                     Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                       7                                             Michael Paretti (NV Bar No. 13926)
                                                                                                     3883 Howard Hughes Parkway, Suite 1100
                                                       8                                             Las Vegas, Nevada 89169
                                                                                                     Attorneys for Defendant Shannon Pierce
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           4826-3477-6738
                                                           Case 2:19-cv-00856-GMN-DJA Document 67 Filed 08/23/19 Page 3 of 5



                                                       1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2                           I.     INTRODUCTION AND BACKGROUND
                                                       3             On May 28, 2019, Ms. Pierce filed a Special Motion to Dismiss pursuant to NRS 41.660,
                                                       4   Nevada’s anti-SLAPP statute [ECF No. 11], a Motion to Dismiss pursuant to FRCP 12(b)(6) [ECF
                                                       5   No. 12], and a Request for Judicial Notice in support of the Motions to Dismiss [ECF No. 13]. Ms.
                                                       6   Smith’s Responses to the Motions to Dismiss were due on or before June 14, 2019. See LR 7-2(b);
                                                       7   FRCP 6(d). Ms. Smith, however, did not respond until August 12, 2019, nearly two months after
                                                       8   the deadline, when she filed an omnibus Opposition to the Motions to Dismiss and Opposition to
                                                       9   Ms. Pierce’ Request for Judicial Notice [ECF No. 55] and Cross-Motion for Leave to Amend her
                                                      10   Complaint. On August 19, Ms. Pierce filed a Reply in Support of her Motions to Dismiss. ECF No.
                                                      11   63.
                                                      12             On August 21, 2019, Ms. Smith improperly filed—without leave of court— the Surreply.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   ECF No. 66. Ms. Smith’s Surreply inappropriately attacks the positions Ms. Smith, as well as co-
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   defendants Caesars Entertainment Corporation, PHWLV, and Ethan Thomas, advanced in their
                               L.L.P.




                                                      15   respective Replies in support of their Motions to Dismiss. For these reasons, and as explained in
                                                      16   detail below, Ms. Smith’s Surreply is a fugitive document that should be stricken from the record
                                                      17   and the Court should not consider it in determining the Motions to Dismiss.
                                                      18                                     II.    LEGAL ARGUMENT
                                                      19             Local Rule 7-2 allows a motion, a response, and a reply. “Surreplies are not permitted
                                                      20   without leave of court” and “motions for leave to file a surreply are discouraged.” LR 7-2(b). It is
                                                      21   generally understood that the submission of a reply brief constitutes the completion of briefing on
                                                      22   a particular matter. See 5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
                                                      23   PRACTICE AND PROCEDURE § 1189 (2d ed. 1990) (Pleadings beyond the reply are not
                                                      24   permitted.). “A surreply may only be filed by leave of court, and only to address new matters raised
                                                      25   in a reply to which a party would otherwise be unable to respond.” See Kanvick v. City of Reno,
                                                      26   No. 3:06–CV–00058, 2008 WL 873085, at *n.1 (D. Nev. March 27, 2008).
                                                      27

                                                      28

                                                                                                           -3-
                                                           4826-3477-6738
                                                           Case 2:19-cv-00856-GMN-DJA Document 67 Filed 08/23/19 Page 4 of 5



                                                       1             First, it is undisputed that Ms. Smith did not seek leave of court to file her Surreply, and
                                                       2   instead filed her brief as a fugitive document. This is improper and alone warrants striking the
                                                       3   Surreply.
                                                       4             Second, even if Ms. Smith had filed a “discouraged” motion for leave of court to file a
                                                       5   surreply, such a motion would have failed. Ms. Pierce’s Reply in support of her Motions to Dismiss
                                                       6   [ECF No. 63] addressed the arguments in Ms. Smith’s Opposition to the Motions to Dismiss [ECF
                                                       7   No. 55]—it did not raise any new issues to which Ms. Smith was otherwise unable to respond in
                                                       8   her initial opposition. In fact, Ms. Smith asserts in her Surreply that the defendants “only make a
                                                       9   separate attempt, in their reply, to reassert the same arguments found in their motions to dismiss.”
                                                      10   See ECF No. 66 at 2:4-5 (emphasis added). Therefore, by her own admission, Ms. Smith’s Surreply
                                                      11   did not address new matters to which she was otherwise unable to respond; rather, she simply
                                                      12   disregarded the rules to advance more improper1 arguments. As such, Ms. Smith’s Surreply is
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   improper and the Court should strike it.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                          III.     CONCLUSION
                               L.L.P.




                                                      15             For the foregoing reasons, Ms. Pierce respectfully requests that the Court strike the
                                                      16   improper Surreply [ECF No. 66] in its entirety.
                                                      17       Dated: August 23, 2019.                   SNELL & WILMER L.L.P.
                                                      18
                                                                                                         By:
                                                      19                                                 Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                                                                         Michael Paretti (NV Bar No. 13926)
                                                      20                                                 3883 Howard Hughes Parkway, Suite 1100
                                                                                                         Las Vegas, Nevada 89169
                                                      21                                                 Attorneys for Defendant Shannon Pierce
                                                      22

                                                      23

                                                      24
                                                           1
                                                              “In determining the propriety of a Rule l2(b)(6) dismissal, a court may not look beyond the
                                                      25   complaint to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s
                                                           motion to dismiss.” Broem v, Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003) (emphasis in the
                                                      26
                                                           original); Zander v. Tropicana Ent., Inc., 2:13-cv-00848-GMN, 2014 WL 794212, at *2 (D. Nev.
                                                      27   Feb. 26, 2014) (“It is axiomatic that the complaint may not be amended by the briefs in opposition
                                                           to a motion to dismiss.”) (citing Ruiz v. Laguna, No. 05–cv–1871, 2007 WL 1120350, at *26
                                                      28   (S.D.Cal. Mar. 28, 2007)).


                                                                                                              -4-
                                                           4826-3477-6738
                                                           Case 2:19-cv-00856-GMN-DJA Document 67 Filed 08/23/19 Page 5 of 5



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing SHANNON PIERCE’S MOTION TO STRIKE

                                                       5   PLAINTIFF’S FUGITIVE SURREPLY TO MOTIONS TO DISMISS by method indicated

                                                       6   below:

                                                       7        BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                              number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       8               A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                              BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                      10               as set forth below.
                                                      11                      Latonia Smith (in Pro Per)
                                                                              9748 Canyon Landing Ave.
                                                      12                      Las Vegas, NV 89166
             3883 Howard Hughes Parkway, Suite 1100




                                                                              Tel:     (702) 521-3522
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                              BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                                delivery service company for delivery to the addressee(s) on the next business day.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15      BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                                                                messenger service with which this firm maintains an account, of the document(s) listed
                                                      16               above to the person(s) at the address(es) set forth below.

                                                      17      BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                                electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      18
                                                              BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                the individual(s) listed below.
                                                      19
                                                             Riley Clayton, Esq.
                                                      20     HALL JAFFE & CLAYTON, LLP
                                                             7425 Peak Drive
                                                      21     Las Vegas, NV 89128
                                                             Telephone: 702.316.4111
                                                      22     Facsimile: 702.316.4114
                                                             rclayton@lawhjc.com
                                                      23
                                                             Attorneys for Defendant Caesars Entertainment
                                                      24
                                                             Corporation, PHWLV, LLC dba Planet
                                                      25     Hollywood Resort & Casino, and Ethan
                                                             Thomas
                                                      26
                                                           DATED this 23rd day of August, 2019.
                                                      27                                                                       __________________
                                                                                                            An employee of SNELL & WILMER L.L.P.
                                                      28

                                                                                                               -5-
                                                           4826-3477-6738
